DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment After Final, filed 3/14/22, with respect to claims 11-18 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to commination between a base station and a terminal station using OFDM symbols. None of the prior art teach or suggest multiplexing circuitry configured to map one or more demodulation reference signal (DMRS) symbols into the slot; and control circuitry configured to determine a mapping of data into a resource element in the one or more DMRS symbols based on first information related to a DMRS configuration, the first information included in radio resource control (RRC) signaling, second information related to a DMRS, the second information included in downlink control information (DCI), and third information indicating whether a discrete Fourier transform (DFT) is applied, wherein the first information, the second information and the third information are received from the base station apparatus.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
March 15, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632